Citation Nr: 1106077	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new material and evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder.

2.  Whether new material and evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 12, 1979 to 
January 19, 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for a left knee 
disorder and for residuals of a head injury are remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran submitted his original claim of entitlement to 
service connection for a left knee disorder in February 1987, 
which was denied by the Board in January 1988.  Although provided 
notice of this decision, the Veteran did not perfect an appeal 
thereof. 

2.  In July 2002, the RO denied the Veteran's claim to reopen the 
issue of entitlement to service connection for a left knee 
disorder.  Although provided notice of this decision, the Veteran 
did not perfect an appeal thereof.

3.  Evidence associated with the claims file since the unappealed 
July 2002 rating decision is new and material, as it raises a 
reasonable possibility of substantiating the claim.

4.  The Veteran submitted his original claim of entitlement to 
service connection for residuals of a head injury in June 1989, 
which was denied by the RO in October 1989.  Although provided 
notice of this decision, the Veteran did not perfect an appeal 
thereof.

5.  Evidence associated with the claims file since the unappealed 
June 1989 rating decision is new and material, as it raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
unappealed July 2002 rating decision, and the Veteran's claim of 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

2.  New and material evidence has been submitted since the 
unappealed June 1989 rating decision, and the Veteran's claim of 
entitlement to service connection for residuals of a head injury 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claims to reopen the issues of 
entitlement to service connection for a left knee disorder and 
for residuals of a head injury because the claims are reopened.  
As such, this decision poses no risk of 


prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 
12, 1979 to January 19, 1980.  In February 1987, the Veteran 
submitted a claim of entitlement to service connection for a left 
knee disorder, which was ultimately denied by the Board in 
January 1988.  The Veteran submitted multiple claims to reopen 
the issue of entitlement to service connection for a left knee 
disorder from March 1988 to July 2001; all of which were denied 
by either the RO or the Board.  The RO denied the Veteran's claim 
to reopen the issue of entitlement to service connection for a 
left knee disorder in July 2002 based on the finding that new and 
material evidence had not been submitted.  Although the Veteran 
was provided notice of the decision and notice of his appellate 
rights that same month, the Veteran did not perfect an appeal.  
Accordingly, the July 2002 rating decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2010).  He submitted the current claim to reopen the 
issue of entitlement to service connection for a left knee 
disorder in February 2005, which was denied by the RO in 
September 2005.  After the Veteran perfected an appeal, the claim 
was certified to the Board for appellate review.  

In June 1989, the Veteran submitted a claim of entitlement to 
service connection for residuals of a head injury, which was 
denied in October 1989.  Although he was provided notice of the 
decision and notice of his appellate rights in November 1989, the 
Veteran did not perfect an appeal.  He submitted a claim to 
reopen the issue of entitlement to service connection for 
residuals of a head injury is February 2005, which was denied in 
September 2005.  After the Veteran perfected an appeal, the claim 
was certified to the Board for appellate review.  Accordingly, 
the October 1989 rating decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence 


can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  
The determination of whether newly submitted evidence raises a 
reasonable possibility of substantiating the claim will be 
considered a component of the question of what is new and 
material evidence, rather than a separate determination to be 
made after VA has found that evidence is new and material.  See 
Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, a 
claim will be reopened if newly submitted evidence, combined with 
VA assistance and considering the other evidence of record, 
raises a reasonable possibility of substantiating the claim.  Id.  
If a claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

As the July 2002 rating decision is the last final disallowance 
with respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for a left knee disorder, the 
Board must review all of the evidence submitted since then to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans, 
9 Vet. App. at 282-83.  Likewise, given that the October 1989 
rating decision is the last final disallowance with respect to 
the Veteran's claim to reopen the issue of entitlement to service 
connection for residuals of a head disorder, the Board must 
review all of the evidence submitted since then to determine 
whether the Veteran's claim for service connection should be 
reopened and re-adjudicated on a de novo basis.  Id.

The Veteran has contended that a single inservice event was the 
source of his current left knee disorder and his alleged 
residuals of a head injury.  The Veteran asserted that he was 
participating in a field exercise near Fort Sam Houston, San 
Antonio, Texas, sometime in either December 1979 or January 1980.  
As demonstrated by his personnel records, the Veteran's military 
occupation was a 


medical specialist.  Serving as a medical specialist, the Veteran 
claimed that during a field exercise he was carrying a fellow 
service member across a swamp.  The Veteran asserts that he fell 
into a lake or was otherwise submerged in water.  He contends 
that his fall was made worse by the weight of his gear and the 
fellow service member that he was carrying.  During the fall or 
during his attempts to emerge from the water, the Veteran claims 
that he injured his left knee on a rock and injured his head in 
an unstated or unknown manner.  He claims that the next event 
that he remembered was waking up in Brooke Army Medical Center in 
Fort Sam Houston.  At this point, the Veteran's claims become 
inconsistent.  He asserted on several occasions that he was under 
sedation for two to three years after the alleged field exercise 
injuries.  At other points, the Veteran claimed that he "blacked 
out" for that time period.  In either case, he is unable to 
clearly remember and/or articulate what happened immediately 
after, or for several years following the alleged inservice 
injuries.

A.  Left Knee Disorder

The Veteran filed his original claim of entitlement to service 
connection in February 1982, which was ultimately denied by the 
Board in January 1988.  The evidence of record at the time of the 
Board's January 1988 decision did not include a statement from 
the Veteran concerning the alleged inservice fall during the 
December 1979 or January 1980 field exercise.  The evidence of 
record at that time consisted of the Veteran's general assertion 
of an inservice left knee injury, and his service treatment 
records, which are negative for complaints of or treatment for a 
left knee injury.  The evidence of record also included treatment 
reports dated in December 1986 and February 1987 that 
demonstrated complaints of and treatment for left upper pelvic 
and inner thigh symptoms, but no left knee diagnosis.  As such, 
at the time of the Board's January 1988 decision, the record did 
not include competent evidence of a then current left knee 
disorder and, thus, the claim was denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that without a 
current diagnosis, a claim for entitlement to service connection 
cannot be sustained); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999).

Subsequent to the Board's January 1988 decision, the Veteran's 
claims to reopen the issue of entitlement to a left knee disorder 
in March 1988, October 1988, November 1989, July 1991, July 2001, 
were denied as no new and material evidence had been submitted.  
In support of these claims, the Veteran either submitted or VA 
obtained evidence demonstrating ongoing complaints of and 
treatment for a left knee disorder.  The Veteran submitted 
statements and testified at hearings regarding the circumstances 
that gave rise to the alleged inservice left knee injury.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  With regard to 
the current claim to reopen, the Veteran submitted statements 
wherein he asserted that he experienced symptoms of a left knee 
disorder, including pain, since the alleged field exercise 
injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (holding that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).

The Veteran was not afforded a VA examination pursuant to his 
current claim to reopen for entitlement to service connection for 
a left knee disorder.  See 38 C.F.R. § 3.159(c)(4)(iii); see also 
38 U.S.C.A. § 5103A (when the issue on appeal involves the matter 
of whether a previously denied claim may be reopened, VA's duty 
to assist the veteran in the development of his claim is not 
triggered unless and until the claim is reopened).  As noted 
above, a claim will be reopened if newly submitted evidence, 
combined with VA assistance and considering the other evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  See Shade, 24 Vet. App. at 117.  However, upon review of 
the evidence associated with the Veteran's claims file since the 
final July 2002 rating decision, and in consideration of the 
other evidence of record, the Board finds that there is a 
reasonable possibility of substantiating the Veteran's service 
connection claim for a left knee disorder with VA assistance.  
Id.  Consequently, the claim to reopen the issue of entitlement 
to service connection for a left knee disorder is reopened.



B.  Residuals of a Head Injury

The Veteran filed his original claim of entitlement to service 
connection for residuals of a head injury in June 1989.  This 
claim was denied by the RO in October 1989 and the Veteran did 
not perfect an appeal.  At the time of the October 1989 rating 
decision, the evidence of record consisted of the Veteran's 
service treatment records, which did not demonstrate any 
complaints of or treatment for a head injury or residuals 
thereof.  The evidence of record did not include a statement 
wherein the Veteran recounted the circumstances that gave rise to 
his alleged inservice head injury; the Veteran only generally 
asserted that he sustained an inservice head injury.  Moreover, 
beyond the Veteran's statements, the post-service evidence of 
record failed to demonstrate treatment for residuals of a head 
injury.  As such, the Veteran's claim was denied.  See Brammer, 3 
Vet. App. at 225; see also Hickson, 12 Vet. App. at 253; Pond, 12 
Vet. App. at 346.

In February 2005, the Veteran filed a claim to reopen the issue 
of entitlement to residuals of a head injury.  In support of this 
claim, the Veteran either submitted or VA obtained post-service 
evidence demonstrating complaints of and treatment for headaches, 
syncopal episodes, a "lump" or cyst behind the Veteran's left 
ear, and ongoing complaints of and treatment for symptoms related 
to a variety of psychiatric disorders.  The Veteran asserted that 
he had experienced headaches since the alleged field exercise 
injury.  See Buchanan, 451 F.3d at 1337; Justus, 3 Vet. App. at 
513.

The Veteran was not afforded a VA examination pursuant to his 
current claim to reopen for residuals of a head injury.  See 38 
C.F.R. § 3.159(c)(4)(iii); see also 38 U.S.C.A. § 5103A; but see 
Shade, 24 Vet. App. at 117.  However, upon review of the evidence 
associated with the Veteran's claims file since the final October 
1989 rating decision, and in consideration of the other evidence 
of record, the Board finds that there is a reasonable possibility 
of substantiating the Veteran's service connection claim for 
residuals of a head injury with VA assistance.  Id.  
Consequently, the claim to reopen the issue of entitlement to 
service connection for residuals of a head injury is reopened.

ORDER

New and material evidence having been submitted, the Veteran's 
claim of entitlement to service connection for a left knee 
disorder is reopened.

New and material evidence having been submitted, the Veteran's 
claim of entitlement to service connection for residuals of a 
head injury disorder is reopened.


REMAND

Generally, a VA examination is necessary prior to final 
adjudication of a claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
veteran qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Additionally, a remand may be required if the evidence of record 
before contains insufficient medical information for purposes of 
determining service connection.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990).

Based on a longitudinal review of the evidence of record, the 
Board finds that a remand is warranted in order to afford the 
Veteran VA examinations pursuant to his service connection claims 
for a left knee disorder and for residuals of a head injury.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 
Vet. App. at 83; Littke, 1 Vet. App. at 93.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the 
appropriate VA examination to determine the 
presence of a left knee disorder and, if any 
present, the severity and etiology thereof.  
The Veteran's claims file must be made 
available to and contemporaneously reviewed 
by the examiner.  All indicated tests and 
studies must be accomplished.  After a review 
of the service and post-service treatment 
records, and the Veteran's contentions as to 
a left knee injury in service, the examiner 
must opine as to whether any found left knee 
disorder is related to the Veteran's alleged 
inservice injury or is otherwise related to 
the Veteran's active duty service.  The 
examiner must state if any current left knee 
disorder found is consistent with the alleged 
inservice injury or due to any injuries the 
left knee subsequent to service discharge.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
presence of residuals of a head injury and, 
if any such residuals are present, the nature 
and etiology thereof.  The Veteran's claims 
file must be made available to and 
contemporaneously reviewed by the examiner.  
All indicated tests and studies must be 
accomplished.  After a review of the service 
and post-service treatment records, and the 
Veteran's contentions as to a head injury in 
service, the examiner must opine as to 
whether any found residuals of a head injury 
are related to the Veteran's alleged 
inservice injury or is otherwise related to 
the Veteran's active duty service.  


The examiner must state whether any found 
residuals of a head injury are consistent 
with the alleged inservice injury.  The 
examiner must also provide an opinion as to 
the etiology as to all disorders found that 
have been specifically claimed by the Veteran 
to be the result of his inservice head 
injury.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot render an opinion without resorting to 
mere speculation, the examiner must 
thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations scheduled and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for an examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


